MEMORANDUM **
Y’vonne A’Rae Laisure-Radke appeals the district court’s order granting Pharmaceutical Resources, Inc.’s, and Dr. Reddy’s Laboratories, Inc.’s (collectively “Defendants”) motion to dismiss. The district court held that judicial estoppel barred *34Laisure-Radke from asserting her claims against Defendants. We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review the district court’s application of judicial estoppel for an abuse of discretion. Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir.2001). We affirm.
Because Laisure-Radke failed to disclose the existence of her claims against Defendants in her bankruptcy petition and obtained a discharge of her debts based on this failure to disclose, the district court did not abuse its discretion when it concluded that judicial estoppel barred Lai-sure-Radke’s claims. See id. at 784-85. That Laisure-Radke later moved to reopen her bankruptcy proceedings does not excuse her eai’lier failure to disclose; judicial estoppel ensures that debtors make a “full and honest disclosure” of their assets in the original bankruptcy proceeding. See id. at 785 (internal quotation omitted).
Because we affirm the district court’s dismissal of Laisure-Radke’s claims, we do not reach the issues raised in Defendants’ cross-appeal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.